Citation Nr: 1020098	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a seizure disorder with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1962 to August 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appellant testified before the undersigned Acting 
Veteran's Law Judge in February 2009.  A transcript of the 
hearing has been associated with the claim file.  

This case was previously remanded by the Board in December 
2008 and April 2009.  


FINDING OF FACT

There is no competent or credible evidence of a nexus between 
the post-service diagnosis of a seizure disorder with 
headaches and service.


CONCLUSION OF LAW

A seizure disorder with headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  In this case, notice fulfilling the requirements 
of 38 C.F.R. § 3.159(b) was furnished to the appellant in 
August 2005, prior to the date of the issuance of the 
appealed rating decision.

The Board further notes that, in an August 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
issuance of the March 2006 letter, and an opportunity for the 
appellant to respond, the March 2007 SOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the appellant.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Indeed, the Board notes the claim was 
previously remanded to obtain private medical records from 
the Waldobora Family Medicine.  In September 2009, the RO 
sent a letter requesting all treatment records from January 
2009 to the present for treatment of headaches.  A negative 
response is of record stating that there were no records of 
treatment for headaches and the appellant had not been seen 
at the Center since 2001.  Moreover, the appellant was 
afforded two VA examinations which were adequate.  The 
examiner reviewed the claim file, obtained a history from the 
appellant, provided the necessary tests and examination and 
rendered and opinion with a full rationale.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  In 
addition, certain chronic diseases, including epilepsies, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran alleges that he has a seizure disorder with 
headaches, which was incurred as a result of active duty 
service.  Having carefully considered the evidence of record, 
the Board finds that the evidence is against the Veteran's 
claim.  

The Veteran alleges in a statement of August 2006 and at the 
hearing of February 2009, that his headaches and seizure 
disorder are related to metal embedded in his right eye from 
blowing debris and grinding engines while he was on active 
duty.  He states that CAT scans and MRI testing of his head 
show metal floating around in the head and this is the cause 
of his headaches and seizure disorder.

Service treatment records of September 1965 show that the 
Veteran was treated for complaints of feeling something in 
his right eye.  It was noted that a foreign body was removed 
from his right eye.  Records of July 1966 show that he 
complained of the feeling of a foreign body in his eye.  He 
reported a foreign body sensation under his left upper eye 
lid since midnight.  It was noted that they partially removed 
the foreign body but that a piece remained.  A separation 
physical of August 1966 noted the Veteran's head, face, neck, 
scalp, and eyes to be normal.  He was also noted to be 
neurologically normal.

Private treatment records of May 2005 show that the Veteran 
was seen in an urgent neurological consultation for 
evaluation of his first generalized tonic clonic seizure.  He 
reported that he had no warning signals prior to the seizure.  
He denied any prior history of seizures or syncopal episodes.  
The physician noted results from an MRI of the brain and an 
MR angiography.  He noted the MRI scan demonstrated a fairly 
generalized cerebral atrophy and the presence of a fairly 
large left frontal artifact.  The intracranial and 
extracranial MR angiography was unremarkable.  An EEG was 
within normal limits.  The physician noted that it is 
unlikely that the seizures represent an alcohol withdrawal 
seizure.  He noted the Veteran had been drinking 4 ounces of 
alcohol every night for the past 15 to 20 years and unless 
this history is inaccurate it probably was not enough alcohol 
to provoke a withdrawal seizure.  He stated he was concerned 
that this may represent the beginning of a partial seizure 
disorder with secondary generalization.  The differential 
diagnosis would include a generalized seizure secondary to a 
transient ischemic attack.  The other possibility noted was 
that the seizures were related to a cardiac arrhythmia and 
diminished cerebral perfusion.  

VA outpatient treatment records of May 2005 show that the 
Veteran was being evaluated for his first tonic clonic 
seizure on May 11, 2005.  It was noted that he had 3-4 
seizures of 30-40 seconds each.  An MRI of the brain showed 
fairly prominent generalized cerebral atrophy and a fairly 
large left frontal artifact.  An intracranial and 
extracranial MR angiography was unremarkable.  In July 2005 
he was treated after a reported second seizure.  

A VA neurological consult of August 2005 notes that the 
Veteran started getting generalized tonic-clonic seizures in 
May 2005.  The report noted that an MRI of May 2005, done at 
the time of his first seizure, showed a residual metallic 
foreign body in the frontal region of the scalp.  After an 
examination, the physician entered an assessment of a seizure 
disorder of idiopathic nature.  It was noted there were no 
clear findings neurologically and that it was not clear 
whether the seizures had occurred in the setting of increased 
blood pressure.  

VA treatment records of May 2006 note that the Veteran had 
not had a seizure since August 2005.  

A neurology follow-up treatment report noted the Veteran had 
had generalized tonic/clonic seizures and had not had one 
since August 2005.  After an examination, an impression of 
idiopathic generalized tonic/clonic seizures was entered.  

A VA neurological examination was provided in March 2005.  At 
the time, it was noted that service treatment records were 
negative for any eye problems, seizures, or headaches upon 
entrance in 1962.  The examiner noted in-service history to 
include that: in September 1965, he was aboard a ship when he 
felt something in his right eye and had a foreign body 
removed under anesthesia; in July 1966, he was noted to have 
a foreign body sensation in his left eye and upon examination 
a small foreign body was seen with a slight rust ring and it 
was noted that the foreign body was partially removed but 
that a deep piece remains; later that same month, he reported 
moderate pain, it was noted that the rust ring persisted and 
there was surrounding edema that made removal difficult; 
there was no further treatment after that month; and, a 
separation physical was negative for any complaints or 
findings regarding the eyes and there were no symptoms 
related to any type of seizure disorder or headache 
complaint.  

The examiner noted post-service history including that: there 
were no complaints regarding headaches, seizures or eye 
disorders between 1966 and 2005; and, findings of a 2005 MRI 
noting a foreign body in the left eye and noting that there 
was no evidence of any metal in or near the Veteran's brain 
or deep in the eye.  At the time of the examination, the 
Veteran reported he had no problem with seizures or headaches 
prior to service.  He reported a piece of metal blew into his 
right eye while in service and he was treated for it at Sick 
Bay.  At the time the metal was found to be too deep in and 
could not be completely removed.  He reported that at the 
time, he was warned that he might have trouble with it in the 
future.  He had no further problems until 2 years ago when he 
developed seizures with headaches.  He denied any additional 
major seizures but reported having 2-3 mini seizures.  He 
denied any head injuries.  

After an examination, the examiner entered an assessment 
noting that the Veteran developed a seizure disorder with 
headaches approximately 40 years after separating from 
service.  He noted the MRI shows an artifact in his scalp but 
there is no evidence this metallic body has migrated to the 
brain from his eye.  He noted that he has been diagnosed with 
generalized seizure disorder of unclear etiology and that 
there are no medical records indicating any suspicion of 
seizures and headaches being caused by a piece of metal 
"floating around" in the brain.  The examiner opined that 
it is not as likely as not that the Veteran's seizure 
disorder with headaches is related to service.  

A second VA neurological examination was provided in October 
2009.  At the time, the Veteran reported an onset of 
headaches in 2005.  He reported that he was hit in the right 
eye with a small piece of metal in 1965 in the Navy.  The 
metal was removed and in 1966 he developed a feeling of a 
foreign body in the eye and upon evaluation was told that a 
small piece of metal was in too deep to be removed.  He 
denied any further problems until 2005 when he developed 
seizures and headaches.  After an examination of the Veteran, 
and review of the claim file, the examiner entered a 
diagnosis of headaches and seizure disorder.  He noted that 
the Veteran suffered a small injury to the right eye in 
service in 1965 with a metal fragment.  Another small 
fragment was noted in 1966 with no change in vision or visual 
acuity.  He noted the Veteran left active duty with no 
complaints of eye problem, no seizures and no headaches.  He 
noted the Veteran developed seizures and headaches in 2005, 
39 years after separation from service and that an MRI of the 
brain reveals residuals of heavy alcohol use and alcohol use 
is well known to cause seizures.     

The Board has carefully considered the evidence of record and 
finds that the evidence as delineated above shows that there 
is no competent or credible evidence of a nexus between the 
currently diagnosed seizures with headaches and the foreign 
body in the eye incurred in service.  Indeed, no physician 
has related the Veteran's seizure disorder with headaches to 
the foreign body in his scalp or any other incident in 
service.  In fact, the Veteran's seizures have been noted to 
be of idiopathic nature, or of unknown etiology.  The private 
neurologist who conducted the emergency neurological 
evaluation in May 2005 after the first seizure provided 
several possible etiologies for the seizures, but none of the 
provided etiologies were related to service or any incident 
in service.  Moreover, the VA examiner of March 2007 
specifically opined that the Veteran's seizure disorder with 
headaches is not as likely as not related to service.  This 
opinion was provided after a review of the claim file, an 
interview of the Veteran and an examination of the Veteran.  
The examiner considered the length in time between service 
and the first reported seizure and the medical findings in 
the claim file.  Similarly, the October 2009 VA examiner did 
not relate the Veteran's seizure disorder to service but 
rather stated that heavy alcohol use could be the cause of 
the seizure disorder with headaches as there was a reported 
history of heavy alcohol use and alcohol use is known to 
cause seizures.  These opinions stand uncontradicted by any 
other competent evidence of record.

The Board acknowledges the Veteran's and his daughter's 
contentions that his seizure disorder with headaches is due 
to the shrapnel still in his scalp.  However, while the 
Veteran is competent to report symptoms, matters such as the 
diagnosis and etiology of a disability of seizure disorder 
with headaches requires medical expertise.  Indeed, such 
condition is diagnosed based on specialized testing such as 
MRI and CAT scan studies.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence 
to testify as to symptoms but not to provide medical 
diagnosis).  Thus, as a lay person, the Veteran and his 
daughter are  not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept their 
unsupported lay speculation with regard to this issue.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

In a June 2007 letter, the Veteran's daughter stated that 
she, the Veteran and the first neurologist who saw the 
Veteran stated that the shrapnel remaining in the Veteran's 
head could be causing his headaches/seizures.  However, the 
opinion of the neurologist is of record as discussed above 
and does not include a conclusion that the seizure disorder 
is related to the shrapnel.  No other nexus opinion has been 
submitted by the Veteran.  Also as noted above, the Veteran 
and his daughter are not competent to provide an etiology 
opinion.

Of particular significance to the Board in the present appeal 
is the absence of any complaints of, treatment for or 
diagnosis of a seizure disorder with headaches until 39 years 
after discharge form service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Given this evidence, the Board finds that a 
seizure disorder with headaches was not shown in service or 
for many years thereafter.

Thus, as this discussion illustrates, the preponderance of 
the evidence in this case supports the conclusion that the 
Veteran's seizure disorder with headaches is not associated 
with his in-service shrapnel to the eye but is, rather, 
related to other nonservice-related factors.  As such, the 
Board concludes that service connection for a disorder with 
headaches is not warranted.  The benefit-of-the-doubt rule 
does not apply, and this claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Service connection for a seizure disorder with headaches is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


